DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 23, 24, 39, 40, 41, 60 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2015/0147532 A1) in view of Park (US 2016/0204373 A1).
Re claims 1, 23, 39 and 60, Nam et al. discloses a device comprising a flexible display module including a main region which has a display area including an electroluminescent unit (paragraph 0032); a flexible functional module of the flexible display module, the flexible functional module (LF, TSP) having at least one function selected from a group of polarization, color filtering, color conversion, and touch sensing (paragraph 0075), a first double-sided adhesive film (AM) on the flexible functional module; and a flexible window (WM) on the first 
Park discloses a device including a lower inorganic encapsulation structure (22) and an upper encapsulation structure (23) which has a lower surface including only at least one inorganic material (paragraph 0088), the flexible display module (paragraph 0047) includes an inorganic-inorganic contact loop at which the lower surface of the upper encapsulation structure contacts the lower inorganic encapsulation structure and the upper encapsulation structure (paragraph 0088), and the electroluminescent unit is surrounded by the inorganic-inorganic contact loop in a plan view (paragraph 0094), the inorganic-inorganic contact loop is spaced apart from the side surface portion of the flexible display module (Fig. 4, ref. 260). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the flexible display module includes a 
Re claims 2 and 40, Nam et al. discloses the device wherein, at the first side portion of the foldable display device, the side surface portion of the flexible display module and the side surface portion of the flexible functional module is located substantially on the first etching plate (Figs. 1a, 5; refs. DP, TSP, LF).  
Re claims 3, 24, 41 and 61, Nam et al. discloses the device wherein a foldable region of the foldable display device has a side portion which is included in the first side portion of the foldable display device (Fig. 1a, ref. FA).  

Claims 4, 6, 15, 16, 18, 19, 25, 26, 32, 33, 35, 36, 42, 44, 53, 54, 56, 57, 62, 63, 68, 69 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. and Park, in view of Lee (US 9,356,087 B1).
Re claims 4, 15, 25, 32, 42, 53, 62 and 68, Nam et al. does not disclose the device wherein the foldable display device has a second side portion having a second sidewall shape substantially different from the first sidewall shape of first side portion, at the second side 
Lee et al. discloses a device wherein the foldable display device has a second side portion having a second sidewall shape (Fig. 4, right side) substantially different from the first side portion of the foldable display device, at the second side portion of the foldable display device, a side surface portion of the flexible window module (114) is located substantially on a second (third) plane, and at the second side portion of the foldable display device, a side surface portion of the flexible display module (104, 102) is located substantially on a third (fourth) plane located inside the second (third) plane in plan view, and at the second side portion of the foldable display device, at least one selected from the group of a side surface portion of flexible display module (102, 104) and the a side surface portion of flexible functional module (112) is not located on the second plane.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the foldable display device has a second side portion substantially different from the first side portion of the foldable display device, at the second side portion of the foldable display device, a side surface portion of the flexible window module is located substantially on a second (third) plane, and at the second side portion of the foldable display device, a side surface portion of the flexible display module is 
Re claims 6, 26, 44 and 63, Nam et al. does not disclose the device comprising a second double-sided adhesive film under the flexible display module; and a lower flexible module located under the second double-sided adhesive film, wherein, at the second side portion of the foldable display device, a side surface portion of the lower flexible module is located substantially on a fifth plane located inside the third plane in a plan view. 
Lee et al. discloses a device comprising a second double-sided adhesive film (118) under the flexible display module (102, 104, 106, 108); and a lower flexible module (116, 108) located under the second double-sided adhesive film, wherein, at the second side portion (right side) of the foldable display device, a side surface portion of the lower flexible module is located substantially on a fifth plane located inside the third plane in a plan view. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a second double-sided adhesive film under the flexible display module; and a lower flexible module located under the second double-sided adhesive film, wherein, at the second side portion of the foldable display device, a side surface portion of the lower flexible module is located substantially on a fifth plane located inside the third plane in a plan view since one would be motivated support the base layer.  

Re claims 18, 35, 56 and 71, Nam et al. discloses the device wherein the first side portion of the foldable display device is substantially longer than the second side portion of the foldable display device (Fig. 3B). The second side portion would be the short right-side portion of the device.
Re claims 19, 36, 57 and 72, Nam et al. discloses the device wherein the foldable display device has a foldable region (FA) and a non-foldable region (SA2), the foldable region of the foldable display device has a side portion which is included in the first side portion of the foldable display device, and the second side portion of the foldable display device is located in the non-foldable region of the foldable display device.  The second side portion would be the short right-side portion of the device.

Claims 7, 8, 27, 45, 46 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al., Park and Lee et al. in view of Park et al. (US 2015/0036300 A1).
Re claims 7, 27, 45 and 64, Nam et al. does not disclose the device wherein the foldable display device has a third side portion having a third sidewall shape substantially different from the first and second sidewall shapes of first and second side portions, and the flexible display module further includes a sub region in which a pad is provided and a bent region located at the third side portion of the foldable display device and bent between the main region and the sub region.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the foldable display device third side portion having a third sidewall shape substantially different from the first and second sidewall shapes of first and second side portions, and the flexible display module further includes a sub region in which a pad is provided and a bent region located at the third side portion of the foldable display device and bent between the main region and the sub region, since one would be motivated to connect the flexible display module to the driving IC.  
Re claims 8 and 46, Nam et al. does not disclose the device wherein, at the third side portion of the foldable display device, an outermost portion of the bent region is aligned to be located just under a side surface portion of the flexible window module.
Lee et al. discloses a device wherein at the third side portion of the foldable display device, an outermost portion of the bent region is aligned to be located just under a side surface portion of the flexible window module (Fig. 4, ref. “Bend Portion”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein at the third side portion of the foldable display device, an outermost portion of the bent region is aligned to be located just under a side surface portion of the flexible window module since one would be motivated to protect the entire display device.

Claims 12, 20, 29, 30, 50, 52, 66 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. and Park in view of Park et al.
Re claims 12, 29, 50 and 66, Nam et al. does not disclose the device wherein the foldable display device has a third side portion having a third sidewall shape substantially different from the first sidewall shape of the first side portion of the foldable display device, and the flexible display module further includes a sub region in which a pad is provided and a bent region located at the third side portion of the foldable display device and bent between the main region and the sub region.
Park et al. discloses a device wherein the foldable display device has a third side portion having a third sidewall shape substantially different from the first sidewall shape first side portion having a of the foldable display device, and the flexible display module (100) further includes a sub region in which a pad (116) is provided and a bent region located at the third side portion of the foldable display device and bent between the main region and the sub region (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the foldable display device has a third side portion having a third sidewall shape substantially different from the first sidewall shape of the first side portion of the foldable display device, and the flexible display module further includes a sub region in which a pad is provided and a bent region located at the third side portion of the foldable display device and bent between the main region and the sub region since one would be motivated to connect the flexible display module to the driving IC.
.

Claims 13 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al., Park and Park et al. in view of Lee et al.
Nam et al. does not disclose the device wherein, at the third side portion of the foldable display device, an outermost portion of the bent region is aligned to be located just under a side surface portion of the flexible window module.
Lee et al. discloses a device wherein at the third side portion of the foldable display device, an outermost portion of the bent region is aligned to be located just under a side surface portion of the flexible window module (Fig. 4, ref. “Bend Portion”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein at the third side portion of the foldable display device, an outermost portion of the bent region is aligned to be located just under a side surface portion of the flexible window module since one would be motivated to protect the entire device.

s 21, 37, 58 and 73  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al., and Park, in view of Kim et al. (US 2017/0352834 A1) and Yamazaki et al. (US 2016/0118416 A1).
Nam et al. does not disclose the device comprising a transistor electrically connected to the electroluminescent unit; a first organic flexible film under the transistor; a second double-sided adhesive film under the first organic flexible film; and a second organic flexible film under the second double-sided adhesive film.
Kim et al. discloses a device comprising a transistor (TFT) electrically connected to the electroluminescent unit; a first organic flexible film (113) under the transistor; and a second organic flexible film (111) under the first organic flexible film.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a transistor electrically connected to the electroluminescent unit; a first organic flexible film under the transistor; and a second organic flexible film under the first organic flexible film since one would be motivated to protect the display device.  
Yamazaki et al. discloses disposing an adhesive between two insulating layers (claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a second double-sided adhesive film under the first organic flexible film in order to improve adhesion.

Claims 22, 38, 59 and 74  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al., Park, Kim et al., and Yamazaki et al., in view of Song (US 2018/0150108 A1).

Song et al. discloses a base film (1111) located under the lower flexible module and has a first and second ridge plate portions between which a foldable region of the foldable display device is located.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ a base film located under the lower flexible module and has a first and second ridge plate portions between which a foldable region of the foldable display device is located since one would be motivated to support the non-folding parts (paragraph 0041). 

Allowable Subject Matter
Claims 5, 9-11, 17, 28, 34, 43, 47-49, 55, 65 and 70 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to new grounds of rejection.
Previously indicated allowable subject matter is found to be taught by Park (US 2016/0204373 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871